617 F.2d 1214
UNITED STATES of America, Plaintiff-Appellee,v.Edward RODRIGUEZ, a/k/a Rick, Thomas J. Albernaz, PeterSmigowski and William John Martins, Defendants-Appellants.
No. 77-5339.
United States Court of Appeals, Fifth Circuit.
May 8, 1980.

Appeals from the United States District Court for the Southern District of Florida; C. Clyde Atkins, Chief Judge.


1
Raymond E. LaPorte, Tampa, Fla., for Rodriguez.


2
Martin G. Weinberg, Boston, Mass., for Albernaz.


3
James W. Lawson, Joseph S. Oteri, Boston, Mass., for Smigowski.


4
Joel R. Magazine, Coconut Grove, Fla., for Martins.


5
Michael P. Sullivan, Asst. U. S. Atty., Miami, Fla., Mervyn Hamburg, Atty., U. S. Dept. of Justice, Criminal Division, Washington, D. C., for plaintiff-appellee.

ON PETITION FOR REHEARING

6
Before SKELTON, Senior Judge,* FAY and RUBIN, Circuit Judges.

PER CURIAM:

7
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby denied.


8
The court granted rehearing en banc to consider the double jeopardy question discussed in the opinion rendered by the court en banc.  See United States v. Rodriguez, 612 F.2d 906 (5th Cir. 1980) (en banc).  However, in doing so the court did not enter an order specifically restricting the en banc rehearing to this issue.  Therefore, under rule 17, Local Rules, Fifth Circuit Court of Appeals, the entry of the order granting the rehearing en banc automatically vacated the panel opinion.


9
The court en banc has, therefore, remanded to the panel those issues listed on application for rehearing and not discussed in the en banc opinion.  Having fully considered the applications for rehearing as to all issues other than the double jeopardy issue, the panel finds them to be without merit, and denies rehearing.



*
 Senior Judge of the United States Court of Claims, sitting by designation